Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 20 are presented for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) and under 35 U.S.C. 120, is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/02/2020, 08/07/2020, 09/09/2020, 09/23/2020, 11/12/2020, 11/16/2020, 12/03/2020, 01/08/2021, 03/19/2021, and 05/10/2021 were received.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the limitation “selectively configured” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of the language. 

Regarding claim 3, the limitation “selectively disconnected” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of the language. 

Regarding claim 11, the limitation “selectively configuring” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of the language. 

Regarding claim 13, the limitation “selectively disconnecting” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 – 8, 10 – 12, 14 – 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aung et al., U.S. Publication 2003/0212930 (herein Aung), in view of J. T. J. Penttinen, et al., "Performance Model for Orthogonal Sub Channel in Noise-Limited Environment," 2010 6th International Conference on Wireless and Mobile Communications, 2010, pp. 56-61 (herein Penttinen).

Regarding claim 1, Aung teaches: An apparatus comprising: a plurality of multi-input comparators for de-serializing data (figure 1, element 42, 60),a plurality of phase detectors, each phase detector connected to an output of a corresponding MIC of the plurality of MICs and configured to generate a respective data-driven phase error signal responsive to transitions in the respective orthogonal sub-channel output (figure 4, element 160); and a plurality of charge pump elements configured to receive each data-driven phase error signal from the plurality of phase detectors (figure 2, element 120), the plurality of charge pump elements selectively configured to (i) use the data-driven 
Penttinen teaches: a respective orthogonal sub-channel output by forming a respective linear combination of signals received via wires of a multi-wire bus (abstract).
One of ordinary skill in the art, at the time of the effective filling date of the invention, would find it obvious to combine the teaching of Aung: a plurality of multi-input comparators, a plurality of phase detectors, and a plurality of charge pump elements; with the teaching of Penttinen: a respective orthogonal sub-channel output by forming a respective linear combination of signals received via wires of a multi-wire bus for the purpose of managing noise in a transmission system (abstract). A plurality of multi-input comparators are well-known in the art (figure 1). A plurality of phase detectors are well-known in the art (figure 4). A plurality of charge pump elements are well-known in the art (figure 2). A respective orthogonal sub-channel output is well-known design choice in the art (abstract). GSM is a well-known transmission technology (abstract). One of ordinary skill in the art would recognize the use of well-known design choice would yield a predictable result.

Regarding claim 2, Aung and Penttinen teach the limitations of parent claim. Aung additionally teaches: the plurality of MICs comprise at least one MIC having two 

Regarding claim 4, Aung and Penttinen teach the limitations of parent claim. Aung additionally teaches: sub-channel specific delay elements, each sub-channel specific delay element configured to receive a corresponding data-driven phase error signal and a sampling clock at an output of the shared local oscillator, each sub-channel specific delay element configured to apply a sub-channel specific delay to the sampling clock (figure 10B). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 5, Aung and Penttinen teach the limitations of parent claim. Aung does not explicitly teach: each respective orthogonal sub-channel output is an ensemble non-return-to-zero (ENRZ) sub-channel output. 
Penttinen teaches: each respective orthogonal sub-channel output is an ensemble non-return-to-zero (ENRZ) sub-channel output (Introduction, “OSC:, “GSM”). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 6, Aung and Penttinen teach the limitations of parent claim. Aung additionally teaches: a mode controller configured to generate enable signals and to provide the enable signals to the plurality of charge pump elements (paragraph 0044). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 7, Aung and Penttinen teach the limitations of parent claim. Aung additionally teaches: each MIC is connected to the wires of the multi-wire bus according to a respective input permutation determined by a corresponding row of a plurality of rows of an orthogonal matrix (figure 1, element 60; figure 5). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 8, Aung and Penttinen teach the limitations of parent claim. Aung additionally teaches: each MIC has a respective set of input weighting coefficients determined by the corresponding row of the orthogonal matrix (figure 5, element 22). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 10, Aung and Penttinen teach the limitations of parent claim. Aung additionally teaches: a summation circuit connected to outputs of the plurality of charge pump elements, the summation circuit configured to receive the data- driven phase error signals and to responsively generate a composite phase-error signal, the composite phase-error signal provided to the shared local oscillator (figure 2, element 140). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 11, Aung teaches: A method comprising: receiving a plurality of signals via wires of a multi-wire bus (figure 1, element 26a, 26b); generating, using a plurality of multi-input comparators (MICs) (figure 1, element 42, 60; figure 7, element 
Penttinen teaches: a plurality of orthogonal sub-channel outputs, each orthogonal sub-channel output generated by forming a respective linear combination of the signals received via wires of a multi-wire bus (abstract). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 12, Aung and Penttinen teach the limitations of parent claim. Aung additionally teaches: the plurality of signals comprise a differential signal received on at a MIC having two inputs (figure 1, element 42). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 14, Aung and Penttinen teach the limitations of parent claim. Aung additionally teaches: applying a sub-channel specific delay to a sampling clock 

Regarding claim 15, Aung and Penttinen teach the limitations of parent claim. Aung does not explicitly teach: the plurality of orthogonal sub-channel outputs are ensemble non-return-to-zero (ENRZ) sub-channel outputs. 
Penttinen teaches: the plurality of orthogonal sub-channel outputs are ensemble non-return-to-zero (ENRZ) sub-channel outputs (Introduction, “OSC”, “GSM”). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 16, Aung and Penttinen teach the limitations of parent claim. Aung additionally teaches: generating control signals at a mode controller, and providing the control signals to the plurality of charge pump elements (paragraph 0044). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 17, Aung and Penttinen teach the limitations of parent claim. Aung additionally teaches: each MIC is connected to the wires of the multi-wire bus according to a respective input permutation determined by a corresponding row of a plurality of rows of an orthogonal matrix (figure 1, element 60; figure 5). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 18, Aung and Penttinen teach the limitations of parent claim. Aung additionally teaches: each MIC has a respective set of input weighting coefficients 

Regarding claim 20, Aung and Penttinen teach the limitations of parent claim. Aung additionally teaches: generating a composite phase-error signal from the set of data driven-phase error signals, the composite phase-error signal provided to the shared local oscillator (figure 2, element 140). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Allowable Subject Matter
Claims 3, 8, 13, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Gudovskiy; Denis A. et al.	US 20150280841 A1
Simpson; Richard et al.	US 9577815 B1
Tajalli; Armin			US 9906358 B1
Hormati; Ali et al.		US 20170317859 A1
Ware, Frederick et al.	US 20040183559 A1

Kim; Yong-Sub		US 6917762 B2
Savoj, Jafar			US 20050117404 A1
Holden; Brian et al.		US 20160036616 A1
SLEZAK; Yaron et al.	US 20110311008 A1
a plurality of phase detectors, each phase detector connected to an output of a corresponding MIC of the plurality of MICs and configured to generate a respective data-driven phase error signal responsive to transitions in the respective orthogonal sub-channel output; and 
a plurality of charge pump elements configured to receive each data-driven phase error signal from the plurality of phase detectors, the plurality of charge pump elements selectively configured to (i) use the data-driven phase error signals to control a shared local oscillator or (ii) use the data-driven phase error signals to control two independent local oscillators.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232.  The examiner can normally be reached on Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniel F. McMahon/Primary Examiner, Art Unit 2111